Title: 20th.
From: Adams, John Quincy
To: 


       I expected this morning when I waked up, to hear the winds whistle and the tempests roar: but all was still and calm: the storm was violent but short. We were pretty still this day at the office; but four at a time, is certainly too many. Some one or other of us, is talking almost all the time, and consequently, reading does not proceed rapidly.
       Little came and pass’d half an hour with me in the evening: but was engaged for the remainder of it.
       I copied some extracts, and wrote a letter.
      